EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yen-Kai Hseu, Reg. # 78,571, on 02/25/2022.

This listing of claims will replace all prior versions of claims:
(Currently Amended) A method for performing backup operations for virtual machines (VMs) hosted by a plurality of production hosts, each of the plurality of production hosts having a production agent, wherein the plurality of production hosts are coupled to a backup storage device and a computing device having a VM management application, the method comprising:
receiving, by [[a]]the backup storage device, a backup request from the production agent executing on one of the plurality of production hosts; and
in response to the backup request:
identifying, by a management console within the backup storage backup device, one or more virtual machines (VMs), among  a plurality of VMs, hosted by the one of the plurality of production hosts associated with the backup request;
, by the VM management application, a characteristic information request to each of the plurality of VMs to obtain characteristic information comprising: a configuration the one of the plurality of production hosts hosting each of the plurality of VMs, network configurations of each of the plurality of VMs, and host accessibility information with respect to the one of the plurality of the production hosts hosting each of the plurality of VMs;
making a first determination that a first VM of the plurality of VMs did not respond to the characteristic information request;
based on the first determination, setting, by the VM management application, only the first VM among the plurality of VMs to an orphaned state, wherein the orphaned state indicates that the first VM is fully or partially deleted or unavailable for future use;
making a second determination that the characteristic information received from a second VM of the plurality of VMs specifies that a problem will eventually occur with the second VM unless the second VM is configured to address the problem;
based on the second determination, setting, by the VM management application, the second VM to a potential-problem state [[and]];
sending, by the VM management application, configuration status for the first VM and the second VM to the management console, wherein the configuration status indicating the first VM is in the orphaned state and the second VM is in the potential-problem state;
in response to receiving the configuration status, the management console performs: 
storing, the configuration status for the first VM in an orphaned state repository within the backup storage device; 
modifying backup policies of the second VM to increase a frequency at which the second VM is to be backed up; and
all of the plurality of VMs not set to the orphaned state without ever backing up the first VM set to the orphaned state based on the orphaned state repository and the modified backup policies.

(Currently Amended) The method of claim 1, further comprising:
prior to receiving the backup request:
receiving [[a]]the configuration status for the first VM from [[a]]the VM management application.

(Cancelled)

(Cancelled) 

(Currently Amended) The method of claim 1, further comprising:
prior to receiving the backup request:
receiving [[a]] configuration statuses for each of the plurality of VMs from [[a]]the VM management application, wherein the first VM and the second VM are ones of the configuration statuses.

(Cancelled) 

(Cancelled)

(Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for performing a backup operation for virtual machines (VMs) hosted by a plurality of production hosts, each of the plurality of production hosts having a production agent, wherein the plurality of production hosts are coupled to a backup storage device and a computing device having a VM management application, the method comprising:
receiving, by [[a]]the backup storage device, a backup request from the production agent executing on one of the plurality of production hosts; and
in response to the backup request:
identifying, by a management console within the backup storage backup device, one or more virtual machines (VMs), among  a plurality of VMs, hosted by the one of the plurality of production hosts associated with the backup request;
sending, by the VM management application, a characteristic information request to each of the plurality of VMs to obtain characteristic information comprising: a configuration the one of the plurality of production hosts hosting each of the plurality of VMs, network configurations of each of the plurality of VMs, and host accessibility information with respect to the one of the plurality of the production hosts hosting each of the plurality of VMs;
making a first determination that a first VM of the plurality of VMs did not respond to the characteristic information request;
based on the first determination, setting, by the VM management application, only the first VM among the plurality of VMs to an orphaned state, wherein the orphaned state indicates that the first VM is fully or partially deleted or unavailable for future use;
making a second determination that the characteristics information received from a second VM of the plurality of VMs specifies that there a problem will eventually occur with the second VM unless the second VM is configured to address the problem;
based on the second determination, setting, by the VM management application, the second VM to a potential-problem state [[and]];
sending, by the VM management application, configuration status for the first VM and the second VM to the management console, wherein the configuration status indicating the first VM is in the orphaned state and the second VM is in the potential-problem state;
in response to receiving the configuration status, the management console performs: 
storing, the configuration status for the first VM in an orphaned state repository within the backup storage device; 
modifying backup policies of the second VM to increase a frequency at which the second VM is to be backed up; and
all of the plurality of VMs not set to the orphaned state without ever backing up the first VM set to the orphaned state based on the orphaned state repository and the modified backup policies.

(Currently Amended) The non-transitory computer readable medium of claim 8, further comprising:
prior to receiving the backup request:
receiving [[a]]the configuration status for the first VM from [[a]]the VM management application.

(Cancelled) 

(Cancelled) 

(Currently Amended) The non-transitory computer readable medium of claim 8, further comprising:
prior to receiving the backup request:
receiving [[a]] configuration statuses for each of the plurality of VMs from [[a]]the VM management application, wherein the first VM and the second VM are ones of the configuration statuses.

(Cancelled)

(Cancelled)

(Currently Amended) A system for performing backup operations for virtual machines (VMs) hosted by a plurality of production hosts, each of the plurality of production hosts having a production agent, wherein the plurality of production hosts are coupled to a backup storage device and a computing device having a VM management application, wherein the system is the backup storage device, the system comprising:
a processor;
a management console programmed to:
receive a backup request from the production agent executing on one of the plurality of production hosts; and

identify, by the management console, one or more virtual machines (VMs), among  a plurality of VMs, hosted by the one of the plurality of production hosts associated with the backup request;
send, by the VM management application, a characteristic information request to each of the plurality of VMs to obtain characteristic information comprising a configuration the one of the plurality of production hosts hosting each of the plurality of VMs, network configurations of each of the plurality of VMs, and host accessibility information with respect to the one of the plurality of the production hosts hosting each of the plurality of VMs;
make a first determination that a first VM of the plurality of VMs did not respond to the characteristic information request;
based on the first determination, set, by the VM management application, only the first VM among the plurality of VMs to an orphaned state, wherein the orphaned state indicates that the first VM is fully or partially deleted or unavailable for future use;
make a second determination that the characteristics information received from a second VM of the plurality of VMs specifies that a problem will eventually occur with the second VM unless the second VM is configured to address the problem;
based on the second determination, set, by the VM management application, the second VM to a potential-problem state [[and]];
send, by the VM management application, configuration status for the first VM and the second VM to the management console, wherein the configuration status indicating the first VM is in the orphaned state and the second VM is in the potential-problem state;
in response to receiving the configuration status, the management console performs:
storing, the configuration status for the first VM in an orphaned state repository within the backup storage device;
modifying backup policies of the second VM to increase a frequency at which the second VM is to be backed up; and
all of the plurality of VMs not set to the orphaned state without ever backing up  based on the orphaned state repository and the modified backup policies.

(Currently Amended) The system of claim 15, further comprising:
prior to receiving the backup request:
receiving [[a]]the configuration status for the first VM from [[a]]the VM management application.

(Cancelled)

(Cancelled) 

(Currently Amended) The system of claim 15, further comprising:
prior to receiving the backup request:
receiving [[a]] configuration statuses for each of the plurality of VMs from [[a]]the VM management application, wherein the first VM and the second VM are ones of the configuration statuses.

(Cancelled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195